DOCKET NUMBER:_18CR633_                      CRIMINAL CAUSE FOR STATUS CONF
BEFORE JUDGE: KORMAN                          ^DATE:_5/1/2019_TIME IN COURT HRS 40 MINS

DEFT_Aleksandi Zhukov                        #1          ATTY: ANDREW FRISCH/Abraham Rubert Schewel
X pres.               not pres.    X cust.                   bail                         CjA
DEFT; Sergey Ovsyannikov                            #6        ATTY: ARKADY BUKH
X pres.           not pres.        X cust.                bail               RET.
DEFT: Yevgcniy Timchenko                                #8 ATTY: SAMUEL TACOBSEN bv Padden
X pres.               not pres.      cust.       bail                               CJA   RET. Federal Defender

A.U.S.A.: Alexander Mindlin                                    _            Case Manager: PaulaMarie Susi
ESR _ROCCO/HONG            INTERPRETER:                 ^ALISHAEV                  LANGUAGE:       RUSSIAN
□      An'aignment                           □           Change of Plea Heating
□      In Chambers Conference                □           Pre Trial Conference
□      Initial Appearance                    QX          Status Conference
□      Telephone Conference                  □    Motion Hearing Non Evidentiary
□      Other Evidentiary Hearing Contested TYPE OF HEARING
□X     Furtlier Status Conference/hearing set for  6/19/2019 @ 2PM
XQ     ORDER: Case referred to the Magistrate Judge for x plea        hearing:

       MOTIONS DUE                           OPP BY                             REPLY
       ORAL ARGUMENT
       TRIAL SCHEDULED FOR                               JURY SELECTION
       COUNSEL CONSENTS TO JURY SELECTION BY MAGISTRATE JUDGE
DEFT      _ SWORN    _      ARRAIGNED        _           INFORMED OF RIGHTS
       _      WAIVES TRIAL BEFORE DISTRICT COURT
_      DEFT WITHDRAWS NOT GUILTY PLEA AND ENTERS GUILTY PLEA TO CTS..                                     OF THE
       (Superseding) INDICTMENT/ INFORMATION.
_      COURT FINDS FACTUAL BASIS FOR THE PLEA.
_      DEFT REQUESTS RETURN OF PROPERTY                  _           ORDER FILED.
_      SENTENCING SCHEDULED FOR:                                                            .

UTILITIES
□      ~Util-Plea Entered          □    -Util-Add terminate Attorneys      □      -Util-Bond Set/Reset
□      ~Util-Exparte Matter        □    ~Util-Indictment Un Sealed         □      -Util-Information Unsealed
□      ~Util-Set/Reset Deadlines   □    ~Util-Set/Reset Deadlines/Hearings
□      ~Util-Set/Rest Motion and R&R Deadlines/Hearings       □     ~Util-Terminate Motions
□      ~Util-Temiinate Parties     □         ~Util-Set/Reset Hearings
Speedy Trial Start:_5/l/2019_Speedy Trial Stop:                     6/19/2019       CODE TYPE:_XT
Do these minutes contain ruling(s) on motion(s)? □                   YES            Q     NO
TEXT
PLEA OFFERS OUT TO DEFTS 6 & 8, FIRST APPEARANCE FOR ATTY FRISCH WHO IS REVIEWING
VOLUTvilNOUS DISCOVERY. CONTINUE COMPLEX CASE DESIGATION.
